                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

ADRIAN WEBSTER                                                                       PETITIONER

v.                                                                         No. 1:18CV211-SA-DAS

MISSISSIPPI ATTORNEY GENERAL                                                        RESPONDENT


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the State’s motion to

dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with

prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).


       SO ORDERED, this, the 9th day of July, 2019.


                                                       /s/ Sharion Aycock
                                                      U. S. DISTRICT JUDGE
